Citation Nr: 1548111	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  14-09 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for internal derangement of the right knee.

2.  Entitlement to a rating higher than 10 percent for internal derangement of the left knee.

3.  Entitlement to a compensable rating for intermittent urethritis.

4.  Entitlement to a compensable rating for residuals of a metacarpal fracture of the right little finger.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from December 1976 to December 1980 and from April 1971 to February 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which continued 10 percent ratings for each of the Veteran's knee disabilities, and continued 0 percent (noncompensable) ratings for intermittent urethritis and residuals of a metacarpal fracture of the right little finger.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a Board hearing held in Washington, D.C., in July 2015.  A copy of the hearing transcript is of record.

A portion of the Veteran's records are contained in the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Any future consideration of this Veteran's claims should take into consideration the existence of this electronic record.

The issue of entitlement to a clothing allowance has been raised by the record in the Veteran's October 2012 VA Form 21-526b, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to a rating higher than 10 percent for right knee internal derangement, a rating higher than 10 percent for left knee internal derangement, and a compensable rating for intermittent urethritis, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

During his July 2015 Board hearing, the Veteran withdrew his claim for a compensable rating for residuals of a metacarpal fracture of the right little finger.


CONCLUSION OF LAW

The criteria are met for withdrawal of the claim for an increased rating for residuals of a metacarpal fracture of the right little finger.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 , the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant on the record at a hearing.  38 C.F.R. § 20.204 .

In this case, prior to the promulgation of a decision in the appeal, the Veteran indicated at his July 2015 hearing that he wished to withdraw his appeal regarding an increased rating for residuals of a metacarpal fracture of the right little finger.  See Hearing Transcript at 2.  Therefore, there remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal for that issue, and it is dismissed.


ORDER

The appeal for a compensable rating for residuals of a metacarpal fracture of the right little finger is dismissed.


REMAND

The Board finds that the Veteran should be afforded additional VA examinations in order to obtain an accurate assessment of the current status of the his service-connected bilateral knee and urethritis disabilities.  His most recent VA treatment records should also be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records for the period from January 2015 through the present and associate them with the claims file.

2.  Schedule the Veteran for a VA orthopedic examination reassessing the severity of his left and right knee disorders.  The claims file should be provided to and reviewed by the examiner in conjunction with the examination.  

Any special tests deemed medically advisable should be conducted.  Range of motion testing should be conducted, and if possible, the examiner should report (in degrees) the point in range of motion testing where motion is limited by pain.  The examiner should also offer an opinion as to the degree of additional functional loss (if any) due to weakness, fatigue, and incoordination, including during flare-ups.  The examiner should express the additional functional limitation in terms of the degree of additional limitation due to weakened movement, excess fatigability, incoordination, flare-ups, or pain. 
The examiner should report on whether the Veteran experiences recurrent subluxation or lateral instability.  If so, the examiner should opine on whether any such findings are slight, moderate, or severe.  The examiner should also document the use of any ambulatory aids as a consequence of the left, right, or bilateral knee disabilities.

It is most essential the examiner discuss the medical rationale of all opinions expressed based on the objective clinical findings and information obtained from the Veteran and from a review of the file.

3.  Schedule the Veteran for a VA urology examination to determine the current severity of his urethritis.  The claims file should be provided to and reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary for proper evaluation must be completed.  The examiner must note any urinary dysfunction due to the disability and the treatment required (including whether absorbent pads are required, and if so, the frequency of their changes).

The examiner should also offer an opinion as to what extent, if any, the Veteran's urethritis affects sexual function, to include the onset of pain during sexual activity.

It is most essential the examiner discuss the medical rationale of all opinions expressed based on the objective clinical findings and information obtained from the Veteran and from a review of the file.

4.  After completion of the above and any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


